Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 1 of 9




                EXHIBIT C
           Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 2 of 9




                                                              ORDONNANCE


Nous, ->.L....L.=.::c.....L.---'-'=--="'--Vf,.,11-=--+---"'V-;...::..,,._----1-r'-\----1..,: ~   0-q; .,,{,.,~ ~ dùq-'f'\r.!."'-. ~
Président du Tribunal de rande Instance de Paris,

Vu les articles L.615-5 et R.615-2 du Code de la Propriété Intellectuelle,
Vu la requête qui précède et les pièces jointes,

 1. Autorisons la société IPCom Gmbh & Co. KG à faire procéder par tout huissier de son choix,
    dans les locaux de la société Lenovo France situés au 20 Rue des Deux Gares, 92500 Rueil-
    Malmaison, ainsi que dans tous autres lieux dépendant de ladite société situés à proximité dans
    lesquels les opérations révéleraient que des preuves de la contrefaçon alléguée du brevet EP 1 841
    268 B2 sont susceptibles d'être détenues, à la description détaillée des caractéristiques et du
    fonctionnement des appareils désignés ci-après :

       •   Les téléphones mobiles de marque "Motorola" tels que listés ci-après :
                       modèles de la gamme "Motorola one", en particulier les modèles "motorola one",
                       "motorola one zoom", "motorola one action", "motorola one vision";
                       modèles de la gamme "moto z", en particulier les modèles "moto z3 play", "moto z2
                       force", "moto z2 play", "moto z", "moto z play", "moto g4 play", "moto x force";
                       modèles de la gamme "moto g", en particulier les modèles "moto g7 plus", "moto g7 ",
                       moto g7 power", "moto g7 play", "moto g6 ", "moto g6 play", "moto gss plus", "moto gssn,
                       "moto gs plus", "moto gs", "moto g4 play" ;
                       modèles de la gamme "moto x", en particulier les modèles "moto x4 ", "moto x force";
                       modèles de la gamme "moto e", en particulier les modèles "moto e6 plus", "moto es
                       play", "moto es", "moto e4 plus", "moto e4 ";
                       modèles de la gamme "moto c", en particulier les modèles "moto c plus", "moto c";

      •    Les ordinateurs portables de marque "Lenovo" et/ou "ThinkPad" et/ou "Yoga" tels que listés
           ci-après:
                       modèles de la gamme "X", en particulier les modèles "XI Carbon (7e gén.)", "XI Yoga
                       (4e gén.)", "X395", "X390 Yoga", "X390", lorsqu'ils sont équipés d'une carte réseau
                       mobile;
                       modèles de la gamme "T", en particulier les modèles "T590", "T495", "T495s",
                       "T490s", "T490", lorsqu'ils sont équipés d'une carte réseau mobile;
                       modèles de la gamme "P", en particulier les modèles "P53s", "P53", "P43s", "P52s",
                       "P52", lorsqu'ils sont équipés d'une carte réseau mobile;
                       modèles de la gamme "L", en particulier les modèles "L590", "L490", "L480", lorsqu'ils
                       sont équipés d'une carte réseau mobile ;
          Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 3 of 9

                                                    . 2.

      •   Les tablettes numériques de marque "Lenovo" et/ou "ThinkPad" et/ou "Yoga" telles que
          listées ci-après :

              modèles de la gamme "SERIES P & M", en particulier les modèles "Yoga Smart Tab avec
              l'assistant Google", "Tab MIO", "Tab ElO", "Tab MIO (HD)", "Tab PlO", lorsqu'ils sont
              équipés de la connectivité aux réseaux mobiles ;

              modèles de la gamme "SERIE YOGA", en particulier les modèles "Yoga Book C930",
              "Yoga C630 WOS", lorsqu'ils sont équipés de la connectivité aux réseaux mobiles.


 2.   Autorisons l'huissier instrumentaire à procéder ou faire procéder, pour les besoins de la description
      des caractéristiques et du fonctionnement des téléphones mobiles, des ordinateurs portables et des
      tablettes numériques argués de contrefaçon, à toutes opérations nécessaires à cet effet, et
      notamment au chargement de leur batterie, à l'insertion dans chacun d'eux d'une carte SIM avec
      abonnement prépayé préalablement achetée par ses soins auprès d'un opérateur de
      télécommunication mobile français et conservée dans son emballage fermé jusqu'au début de ses
      opérations, et à leur mise en marche ;


3.    Autorisons la requérante à faire procéder par le même huissier dans les lieux susvisés à la saisie
      réelle, en offrant d'en payer le prix au tarif normal, de deux exemplaires de chaque modèle de
      téléphone mobile, d'ordinateur portable et de tablette numérique argué de contrefaçon, avec leurs
      accessoires et emballages, pour être remis par l'huissier sous scellés à la requérante ou à tel
      laboratoire que celle-ci lui désignera aux fins d'analyses techniques ; autorisons l'ouverture
      ultérieure des scellés par l'huissier instrumentaire aux fins <lesdites analyses techniques ;


4.    Autorisons l'huissier instrumentaire à effectuer dans les lieux susvisés toutes recherches et
      constatations utiles afin de découvrir la preuve, l'origine, la consistance et l'étendue de la
      contrefaçon alléguée, et ce même en l'absence des téléphones mobiles, des ordinateurs portables et
      des tablettes numériques argués de contrefaçon sur les lieux de la saisie, y compris à ouvrir ou faire
      ouvrir par un serrurier toutes portes de locaux, de meubles meublants ou de véhicules se trouvant
      sur place, à présenter aux personnes présentes sur les lieux de la saisie l'une quelconque des pièces
      visées à l'appui de la requête, à consigner les déclarations des répondants et toutes paroles
      prononcées au cours des opérations, mais en s'abstenant de toute interpellation autre que celles
      strictement nécessaires à l'accomplissement de sa mission ;

5.    Autorisons l'huissier instrumentaire à décrire, copier ou reproduire tous documents ou informations
      tels que pièces de comptabilité, factures, bons de commande, bons de livraison, listings de
      commandes, d'achats, de vente ou de livraison, lettres et correspondances, ainsi que tous livres,
      papiers, prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
      documentations et spécifications techniques, pouvant établir la preuve, l'origine, la consistance
      et/ou l'étendue de la contrefaçon alléguée, et ce même en l'absence des téléphones mobiles, des
      ordinateurs portables et des tablettes numériques argués de contrefaçon sur les lieux de la saisie;
      l'autorisons à utiliser, pour les besoins des opérations de reproduction de documents, tout appareil
      de photocopie se trouvant sur les lieux de la saisie, moyennant le paiement de ces photocopies à
      leur coût normal ; l'autorisons, en l'absence d'appareil de photocopie sur place, à emporter ces
      documents en son étude, charge à lui de les restituer au saisi une fois les opérations de reproduction
      terminées;
         Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 4 of 9

                                                     .3.


6.   Autorisons l'huissier instrumentaire à prendre ou faire prendre des clichés photographiques ou
     prises de vues vidéo ou numériques des téléphones mobiles, des ordinateurs portables et des
     tablettes numériques argués de contrefaçon, de leurs notices d'utilisation et de leurs emballages et,
     même en l'absence de téléphones mobiles, d'ordinateurs portables et de tablettes numériques argués
     de contrefaçon sur les lieux de la saisie, de tous documents ou informations s'y rapportant tels
     qu'énumérés ci-dessus ; disons que les tirages ou supports vidéographiques ou électroniques
     destinés à être joints à la copie du procès-verbal de saisie qui sera remise au saisi pourront ne lui
     être adressés qu'après la clôture des opérations de saisie, dans un délai de 2 jours ouvrés ;


7.   Autorisons l'huissier instrumentaire à procéder ou à faire procéder à une édition sur papier, et/ou à
     une copie sur tout support électronique approprié (notamment clé USB, CD, DVD, disque dur), de
     tous documents ou informations tels qu'énumérés ci-dessus pouvant établir la preuve, l'origine, la
     consistance et/ou l'étendue de la contrefaçon alléguée, et qui seraient conservés sur un support autre
     que le papier, notamment sur microfilm ou sur tout support électronique, y compris les disques durs
     d'ordinateurs, serveurs informatiques et autres appareils de stockage de données se trouvant sur les
     lieux de la saisie ou accessibles à distance depuis les lieux de la saisie ; autorisons à cet effet
     l'huissier instrumentaire à procéder ou à faire procéder par les experts et/ou les techniciens
     informatiques qui l'assisteront, à toutes investigations et recherches, notamment par mots clés
     correspondant aux dénominations, marques et références des téléphones mobiles, des ordinateurs
     portables et des tablettes numériques argués de contrefaçon et aux références de la norme en cause
     (3G, UMTS, WCDMA), sur tous systèmes informatiques, ordinateurs, serveurs informatiques et
     autres appareils de stockage de données se trouvant sur les lieux de la saisie ou accessibles à
     distance depuis les lieux de la saisie ;


8.   Autorisons l'huissier instrumentaire à procéder à la saisie réelle en trois exemplaires de tous
     prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
     documentations et spécifications techniques se rapportant aux téléphones mobiles, aux ordinateurs
     portables et aux tablettes numériques argués de contrefaçon, et ce même en l'absence de ces derniers
     sur les lieux de la saisie ; disons que les exemplaires des documents saisis seront remis à la
     requérante après apposition du cachet de l'huissier;


9.   Ordonnons le placement sous séquestre provisoire entre les mains de l'huissier instrumentaire, dans
     les conditions prévues à l'article R.153-1 du Code de commerce, de tous documents ou informations
     copiés ou saisis dont la partie saisie déclarerait à l'huissier qu'il contient un secret des affaires, à
     l'exception des informations permettant l'identification des personnes impliquées dans la fourniture,
     l'importation, le stockage, le transport, la distribution ou l'exportation des téléphones mobiles, des
     ordinateurs portables et des tablettes numériques argués de contrefaçon ; rappelons que
     conformément à l'article susvisé : "Si le juge n'est pas saisi d'une demande de modification ou de
     rétractation de son ordonnance en application de l'article 497 du code de procédure civile dans un
     délai d'un mois à compter de la signification de la décision, la mesure de séquestre provisoire
     mentionnée à l'alinéa précédent est levée et les pièces sont transmises au requérant" ;
       Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 5 of 9

                                                  . 4.



1O. Autorisons l'huissier instrumentaire à viser et parapher ne varietur les livres comptables, registres,
    carnets de commande, lettres, factures, contrats, et en général tous documents commerciaux ou
    comptables relatifs aux téléphones mobiles, aux ordinateurs portables et aux tablettes numériques
    contrefaisants argués de contrefaçon, même en l'absence de ces derniers sur les lieux de la saisie ;


11. Autorisons l'huissier instrumentaire à se faire assister, pour l'ensemble des opérations relevant de
    sa mission, par un expert choisi par la requérante en dehors de ses salariés et dirigeants, dont il
    enregistrera les explications sur les points qui échappent à sa compétence, en distinguant, dans les
    énonciations de son procès-verbal, celles résultant de ses constatations personnelles et celles qui
    lui seront dictées par l'expert qui l'assistera;



12. Autorisons l'huissier instrumentaire à se faire assister, pour l'ensemble de ses opérations, par un
    serrurier, par un photographe et par un technicien informatique, à l'exclusion de tout dirigeant ou
    salarié de la requérante ;


13. Autorisons l'huissier instrumentaire à requérir l'assistance et se faire accompagner de tout
    représentant de la force publique territorialement compétent ;


14. Disons que les opérations de saisie-contrefaçon pourront se poursuivre après l'heure de fermeture
    des locaux et pourront le cas échéant être suspendues pour se poursuivre le lendemain ;


15. Disons qu'il sera procédé aux opérations de saisie-contrefaçon dans les deux mois qui suivront
    Notre ordonnance;


16. Disons qu'en cas de difficultés, il Nous en sera référé conformément aux articles 496 et 497 du
    Code de procédure civile, mais seulement après accomplissement des opérations de saisie-
    contrefaçon et apposition des visas.



Fait en Notre cabinet, au Tribunal de Grande Instance de Paris,

le
               Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 6 of 9
                                                    Subscribe to DeepL Pro to edit this document.
                                                    Visit www.DeepL.com/Pro for more information.




                                                                                       ORDER
                                                                                       ORDER


We, ->.L L.=.....:"--' L-<=--= y+,...;------,,...;;--+---......"'V_;...::...,,,._----1-r'-'----1...,:0-q;.,,,{,..., dùq-'f'\r..."'-.
President of the Tribunal derande Instance de Paris,

Considering Articles L. 615-5 and R. 615-2 of the Intellectual Property
Code, Considering the above request and the attachments,

 1. Authorize IPCom Gmbh & Co KG to have any bailiff of its choice proceed at Lenovo France's
    premises at 20 Rue des Deux Gares, 92500 Rueil Malmaison, as well as at any other location
    under the control of said company in the vicinity where the transactions would reveal that
    evidence of the alleged infringement of the EP 1 841 patent
    268 B2 are likely to be held, a detailed description of the characteristics and operation of the devices
    described below:

        • Motorola" brand mobile phones as listed below:
                              models in the "Motorola one" range, in particular the "motorola one", "motorola one
                              zoom", "motorola one action", "motorola one vision" models;

                             models in the "moto z" range, in particular the models "moto z3 play", "moto                                                     z2

                             force", "moto z2 play", "moto z", "moto z play", "mot o g4 play", "moto x force";
                             models in the "moto g" range, in particular the "moto g7 plus", "moto g7",motog7power", "moto g7
                             play" modelsmotorcycle g6","motorcycleg6 play", "motorcycle gssplus", "motorcycle gssn, motorcycle gs

                             plus", "motorcycle gs plus", "motorcycle gs", "motorcycle g4 play";

                             models in the "moto x" range, in particular the "moto x4", "moto x force                                  "   models;
                             models in the "moto e" range, in particular the models "moto e6 plus", "moto                                            es   play",
                             "moto es", "moto e4 plus", "moto e4";
                             models in the "moto c" range, in particular the "moto c plus" and "moto c" models;

        •     Lenovo" and/or "ThinkPad" and/or "Yoga" brand laptops as listed below:

                             models of the "X" range, in particular the "XI Carbon (7th Gen.)", "XI Yoga (4th
                             Gen.)", "X395", "X390 Yoga", "X390" models, when equipped with a mobile network
                             card;
                             models of the "T" range, in particular models "T590", "T495", "T495s", "T490s",
                             "T490s", "T490", when equipped with a mobile network card;

                             models of the "P" range, in particular models "P53s", "P53s", "P43s", "P52s", "P52",
                             when equipped with a mobile network card;

                             models of the "L" range, in particular models "L590", "L490", "L480", when equipped
                             with a mobile network card;
        Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 7 of 9

                                                  .2.

     • The "Lenovo" and/or "ThinkPad" and/or "Yoga" digital tablets as listed below:

             models of the "SERIES P & M" range, in particular the "Yoga Smart Tab with Google
             Assistant", "Tab MIO", "Tab EIO", "Tab MIO (HD)", "Tab PIO" models, when equipped
             with mobile network connectivity;

             models from the "YOGA SERIES" range, in particular the "Yoga Book C930", "Yoga
             C630 WOS" models, when equipped with connectivity to mobile networks.


2. Authorize the instrumental bailiff to carry out or have carried out, for the purpose of describing the
   characteristics and functioning of mobile phones, laptops and digital tablets claimed to be
   counterfeit, all operations necessary for this purpose, and in particular the charging of their
   batteries, the charging of their batteries and the charging of their batteries.insertion in each of
   them of a SIM card with a prepaid subscription previously purchased by it from a French mobile
   telecommunications operator and kept in its closed packaging until the beginning of its
   operations, and until they are put into operation;


3.   Authorise the applicant to have the same bailiff carry out the actual seizure, by offering to pay
     the price at the normal rate, of two copies of each model of mobile telephone, laptop computer
     and digital tablet alleged to be counterfeit, with their accessories and packaging, to be delivered
     by thebailiff under seal to the applicant or to such laboratory as the latter may designate for the
     purpose of technical analyses; we authorize the subsequent opening of the seals by the bailiff for
     the purposes of such technical analyses;


4.   Let us authorize the instrumental bailiff to carry out in the above-mentioned places all useful
     research and observations in order to discover the proof, the origin, the consistency and the extent
     of the alleged counterfeiting, and this even in the case ofabsence of mobile phones, laptops and
     digital tablets alleged to be counterfeit at the scene of the seizure, including opening or having
     opened by a locksmith any doors of premises, furniture or vehicles on the premises, to present to
     the persons present at the scene of the seizure theany of the documents referred to in support of
     the request, to record the statements of the respondents and any words spoken during the
     operations, but refraining from any questioning other than those strictly necessary for the
     performance of its mission;

5.   Authorize the instrumental bailiff to describe, copy or reproduce any documents or information
     such as accounting documents, invoices, purchase orders, delivery notes, order lists, order lists,
     etc.purchases, sales or delivery, letters and correspondence, as well as all books, papers, leaflets,
     brochures, catalogues, manuals, tariffs, plans, drawings, instructions for use, documentation and
     technical specifications, which can establish the proof, origin, consistency and/or extent of the
     alleged infringement, even in the form ofabsence of mobile phones, laptops and digital tablets
     alleged to be counterfeit at the place of seizure; the authorization to use, for the purpose of
     document reproduction operations, any photocopying equipment at the place of seizure, subject to
     payment of such photocopies at their normal cost; the authorization, in the absence of on-site
     photocopying equipment, to take such documents under its consideration, shall require it to return
     them to the seized premises once the reproduction operations have been completed;
         Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 8 of 9

                                                     .3.


6.   Authorize the bailiff to take or have taken photographic, video or digital photographs or
     photographs of mobile phones, laptops and digital tablets claimed to be counterfeit, their
     instructions for use and packaging and, even in the absence of mobile phones, oflaptop computers
     and digital tablets alleged to be counterfeit at the place of seizure, of any documents or
     information relating thereto as listed above; let us say that the prints or video or electronic media
     intended to be attached to the copy of the seizure report to be given to the seized person may only
     be sent to him after the seizure operations have been completed, within a period of 2 working
     days;


7.   Authorize the instrumental bailiff to proceed or have proceeded with a paper edition, and/or a
     copy on any appropriate electronic medium (in particular USB key, CD, DVD, hard disk), of any
     documents or information as listed above that may establish the proof, origin, consistency
     and/orthe extent of the alleged infringement, and which would be stored on a medium other than
     paper, including microfilm or any electronic medium, including computer hard disks, computer
     servers and other data storage devices located at the premises of the seizure or remotely accessible
     from the premises of the seizure; authorize the instrumental bailiff to carry out or have carried out
     by the experts and/or computer technicians who will assist him, all investigations and searches, in
     particular by keywords corresponding to the names, trademarks and references of mobile phones,
     laptops and digital tablets alleged to be counterfeit and the references of the standard in question
     (3G, UMTS, WCDMA), on all computer systems, computers, computer servers and other data
     storage devices located at the site of the seizure or accessible remotely from the site of the
     seizure;


8.   Let us authorize the instrumental bailiff to proceed with the actual seizure in triplicate of all
     prospectuses, brochures, catalogues, notices, tariffs, plans, drawings, operating instructions,
     documentation and technical specifications relating to mobile phones, laptops and digital tablets
     alleged to be counterfeit, even in the absence of the latter at the place of seizure; let us say that the
     copies of the seized documents will be given to the applicant after the bailiff's stamp;


9.   Let us order the placement under provisional escrow in the hands of the instrumental bailiff, under
     the conditions provided for in Article R. 153-1 of the French Commercial Code, of any documents
     or information copied or seized which the distrained party declares to the bailiff that it contains a
     business secret, with the exception of information allowing the identification of persons involved
     in the supply, import, storage, transport, distribution or export of mobile phones, laptops and digital
     tablets alleged to be counterfeit; let us recall that in accordance with the aforementioned article: "If
     the judge does not receive an application to amend or revoke his order pursuant to Article 497 of
     the Code of Civil Procedure within one month of notification of the decision, the provisional
     sequestration measure referred to in the previous paragraph shall be lifted and the documents
     shall be forwarded to the applicant";
        Case 5:19-cv-01389-EJD Document 48-6 Filed 10/28/19 Page 9 of 9

                                                   .4.


1O. Authorize the bailiff to endorse and initial the accounting books, registers, order books, letters,
    invoices, contracts, and in general all commercial or accounting documents relating to counterfeit
    mobile phones, laptops and digital tablets allegedly infringing, even in the absence of the latter at
    the scene of the seizure;


11. Let us authorize the instrumental bailiff to be assisted, for all the operations relating to his
    mission, by an expert chosen by the applicant outside his employees and managers, whose
    explanations on the points which escape his competence, by distinguishing, in the statements in
    his minutes, those resulting from his personal observations and those which will be dictated to
    him by the expert who will assist him;



12. Let us authorize the instrumental bailiff to be assisted, for all his operations, by a locksmith, a
    photographer and a computer technician, to the exclusion of any manager or employee of the
    applicant;


13. Authorize the instrumental bailiff to request assistance and be accompanied by any
    representative of the public force territorially competent;


14. Let us say that counterfeiting seizure operations may continue after the closing time of the
    premises and may, if necessary, be suspended to continue the next day;


15. Let us say that the counterfeiting seizure operations will be carried out within two months
    following Our order;


16. Let us say that in the event of difficulties, it will be referred to Us in accordance with articles 496
    and 497 of the Code of Civil Procedure, but only after completion of the seizure operations for
    counterfeiting and affixing of visas.



Done at Our firm, at the Tribunal de Grande Instance de Paris,

on
